DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 2/10/2022.  Claims 1-18 are pending. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed 2/10/2022, have been fully considered and are persuasive.
Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a test or measurement instrument, the test or measurement instrument comprising a test unit configured to test a device under test and further configured to provide at least one data file which is derived from the testing of the device under test, a memory configured to store the at least one data file, a display configured to display a machine-readable representation of data, and a processing unit connected to the display, the memory and the network interface, wherein the processing unit is configured to generate a machine-readable representation of data which comprises encoded address information of the data file stored in the memory and wherein the processing unit is further configured to display the generated machine-readable representation of data on the display for enabling the network device to download the stored data file via the network interface after having scanned the displayed machine-readable representation of data and decoded the address information, when taken in combination with the remaining claim limitations as recited in independent claim 1.
Regarding independent claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method for enabling a network device or an external web service to downloaded data stored in a test or measurement instrument, the method comprising the steps of testing a device under; providing at least one data file which is derived from the testing of the device under test, storing the at least one data file in the test or measurement instrument, generating a machine-readable representation of data which comprises encoded address information of the stored data file, displaying the generated machine-readable representation of data on a display of the test or measurement instrument, scanning the displayed machine-readable representation of data using a separate optical scanning device, decoding the address information contained in the scanned machine-readable representation of data by the scanning device, and downloading the stored data file from the test or measurement instrument via a network interface, when taken in combination with the remaining claim limitations as recited in independent claim 11.  
Dependent claims 2-10 & 12-18 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876